DETAILED ACTION
Claims 1, 4-6, and 11-16 are allowed.
This office action is responsive to the amendment filed on 05/06/22.  As directed by the amendment: no claims have been amended; claims 2, 3, and 7-10 have been cancelled and no claims have been added.  Thus, claims 1,4-6 and 11-16 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser-based multi-axis machine tool for processing a workpiece which includes the claimed laser source, support frame, scan head, first actuator coupled between the support frame and scan head to translate the scan head along a first direction relative to the support frame, a second actuator coupled between the first actuator and support frame to translate the scan head and the first actuator relative to the support frame, a plurality of optical components which include a first mirror coupled to the support frame, a second mirror coupled to the second actuator so that the second mirror is movable relative to the first mirror along the second direction and such that the scan head is moveable relative to the second mirror along the first direction, and a shroud enclosing a first space occupied by the laser source and a first group of the plurality of optical components, a shroud enclosing a second space occupied by the scan head and a second group of the plurality of optical components, and a thermal management system operative to compensate for heat generated within the first space as recited in Claim 1.   Furthermore, the prior art does not disclose a laser-based multi-axis machine tool for processing a workpiece which includes the claimed laser source, support frame, scan head, zoom lens which includes a converging lens element and an objective lens element with the converging lens element movable relative to the converging lens element, a first actuator coupled to the scan lens so that the first actuator moves the scan lens along a first direction coupled between the support frame and the scan head in which the first actuator translates the scan head along a first direction relative to the support frame, a second actuator coupled between the first actuator and the support frame to translate the scan head and the first actuator along a second direction relative to the support frame, and a plurality of mirrors guiding the laser light from the laser source to the scan head which includes a first mirror coupled to the support frame, and a second mirror coupled to the second actuator such that the second mirror is movable relative to the first mirror along the second direction and such that the scan head is moveable relative to the second mirror along the first direction.   
          The closest prior art references of record are Lu et al. (US 2016/0368110) and Mayer (US 2002/0108939).  Lu relates to a multi-axis machine tool and methods of controlling the same wheras Mayer relates to a laser beam position control apparatus for a CNC laser equipped machine tool.  The closest prior art of record does not teach the claimed shroud enclosing the first space occupied by the laser source and a first group of the plurality of optical components, and the shroud enclosing a second space occupied by the scan head and a second group of the plurality of optical components and the claimed thermal management system Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims, and since the prior art of record does not teach and render obvious of having the aforementioned limitations, thus the independent claims read over the prior art of record and are considered to have allowable subject matter.

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761